Exhibit 10.1

 

GRAPHIC [g422041lai001.jpg]

 

December 21, 2018

 

Protagonist Therapeutics, Inc.
7707 Gateway Blvd., Suite 140
Newark, California 94560-1160
Attn: Dinesh V. Patel, Ph. D., President and Chief Executive Officer

 

Re:                               3(a)(9) Exchange Agreement

 

Ladies and Gentlemen:

 

This letter agreement (the “Agreement”) confirms the agreement of Protagonist
Therapeutics, Inc., a Delaware corporation (the “Company”), and the holders of
the Common Stock listed on Schedule I attached hereto (the “Stockholders”),
pursuant to which the Stockholders have agreed to exchange an aggregate of
1,000,000 shares (the “Shares”) of Common Stock, par value $0.0001 per share
(the “Common Stock”), beneficially owned by the Stockholders in consideration
for one or more Common Stock Warrants in the form attached hereto as Exhibit A
(each a “Warrant”) to purchase an aggregate of 1,000,000 shares of Common Stock
(the “Warrant Shares”) on the terms specified below.

 

In consideration of the foregoing, the Company and the Stockholders agree as
follows:

 

(1)         No later than the close of business on the first business day after
the date hereof (the “Closing Date”) and subject to the satisfaction or waiver
of the conditions set forth herein, the Stockholders shall exchange the Shares
for the Warrants (the “Exchange”) in the respective amounts listed on Schedule
I. The Exchange shall be consummated pursuant to Section 3(a)(9) of the
Securities Act of 1933, as amended (the “Securities Act”). On the Closing Date:
(a) the Company and the Stockholders shall jointly and irrevocably instruct
American Stock Transfer and Trust Company, LLC (the “Transfer Agent”) to cancel
the direct registration book-entry statements from the Transfer Agent evidencing
the Shares; and (b) the Company shall irrevocably instruct the Transfer Agent to
issue and deliver to the Stockholders the Warrants representing the Warrant
Shares, in the amounts and in the names set forth on Schedule I.

 

(2)         The Company represents and warrants to each Stockholder as follows:

 

(a)         Neither the Company nor any of its affiliates nor any person acting
on behalf of or for the benefit of any of the forgoing, has paid or given, or
agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a)(9) of the Securities Act and
the rules and regulations of the Commission promulgated thereunder) for
soliciting the Exchange. Assuming the representations and warranties of the
Stockholders contained herein are true and complete, the Exchange will qualify
for the registration exemption contained in Section 3(a)(9) of the Securities
Act.

 

(b)         It has the requisite corporate power and authority and power to
enter into this Agreement and to consummate the Exchange and such transactions
shall not contravene any contractual, regulatory, statutory or other obligation
or restriction applicable to the Company.

 

(c)          It has reserved a sufficient number of shares of Common Stock as
may be necessary to fully permit the exercise of the Warrants and the issuance
of the Warrant Shares, without regard to any beneficial ownership limits set
forth in the Warrant.

 

(3)         Each Stockholder, as to itself only, represents and warrants to the
Company as follows:

 

--------------------------------------------------------------------------------



 

(a)         It has the requisite power and authority to enter into this
Agreement and consummate the Exchange.

 

(b)         It is the record and beneficial owner of, and has valid and
marketable title to, the Shares being exchanged by it pursuant to this
Agreement, free and clear of any lien, pledge, restriction or other encumbrance
(other than restrictions arising pursuant to applicable securities laws), and
has the absolute and unrestricted right, power and capacity to surrender and
exchange the Shares being exchanged by it pursuant to this Agreement, free and
clear of any lien, pledge, restriction or other encumbrance. It is not a party
to or bound by, and the Shares being exchanged by it pursuant to this Agreement
are not subject to, any agreement, understanding or other arrangement
(i) granting any option, warrant or right of first refusal with respect to such
Shares to any person, (ii) restricting its right to surrender and exchange such
Shares as contemplated by this Agreement, or (iii) restricting any other of its
rights with respect to such Shares.

 

(c)          Neither it nor any of its affiliates nor any person acting on
behalf of or for the benefit of any of the forgoing, has paid or given, or
agreed to pay or give, directly or indirectly, any commission or other
remuneration (within the meaning of Section 3(a)(9) and the rules and
regulations of the Commission promulgated thereunder) for soliciting the
Exchange.

 

(4)         This agreement, and any action or proceeding arising out of or
relating to this agreement, shall be exclusively governed by the laws of the
State of New York.

 

(5)         In the event that any part of this agreement is declared by any
court or other judicial or administrative body to be null, void or
unenforceable, said provision shall survive to the extent it is not so declared,
and all of the other provisions of this agreement shall remain in full force and
effect. In such an event, the Stockholders and the Company shall endeavor in
good faith negotiations to modify this agreement so as to affect the original
intent of the parties as closely as possible.

 

(6)         This Agreement may be executed in two or more counterparts, each of
which shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties.

 

 

[SIGNATURE PAGE FOLLOWS]

 

2

--------------------------------------------------------------------------------



 

Please sign to acknowledge agreement with the above terms and return to the
undersigned.

 

 

Common Stockholder:

 

 

 

Biotechnology Value Fund, L.P.

 

 

 

By: BVF Partners L.P., General Partner

 

 

 

By:

BVF, Inc., General Partner

 

 

 

 

By:

/s/ Mark Lampert

 

Name:

Mark Lampert

 

Title:

President

 

 

 

 

Biotechnology Value Fund II, L.P.

 

 

 

By: BVF Partners L.P., General Partner

 

 

 

By:

BVF, Inc., General Partner

 

 

 

 

By:

/s/ Mark Lampert

 

Name:

Mark Lampert

 

Title:

President

 

 

 

 

Biotechnology Value Trading Fund OS, L.P.

 

 

 

By: BVF Partners OS, Ltd., General Partner

 

 

 

By: BVF Partners L.P., Sole Member

 

 

 

By:

BVF, Inc. General Partner

 

 

 

 

By:

/s/ Mark Lampert

 

Name:

Mark Lampert

 

Title:

President

 

 

 

 

 

Investment 10, LLC

 

 

 

By: BVF Partners L.P., Investment Advisor

 

 

 

By:

BVF, Inc. General Partner

 

 

 

 

By:

/s/ Mark Lampert

 

Name:

Mark Lampert

 

Title:

President

 

Signature Page to Warrant Exchange Agreement

 

--------------------------------------------------------------------------------



 

Acknowledged and agreed to:

 

 

Protagonist Therapeutics, Inc.

 

 

 

 

By:

/s/ Tom O’Neil

 

Name:

Tom O’Neil

 

Title:

Chief Financial Officer

 

 

Signature Page to Warrant Exchange Agreement

 

--------------------------------------------------------------------------------



 

SCHEDULE I

 

Stockholder

 

Shares of Common Stock
to be Exchanged

 

Warrant Shares

 

Biotechnology Value Fund, L.P.

 

500,000

 

500,000

 

Biotechnology Value Fund II, L.P.

 

410,000

 

410,000

 

Biotechnology Value Trading Fund OS, L.P.

 

90,000

 

90,000

 

Total

 

1,000,000

 

1,000,000

 

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

FORM OF WARRANT TO PURCHASE COMMON STOCK

 

--------------------------------------------------------------------------------